 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   RITA RAMIREZ,                                     Case No. CV 19-5459 DOC (PVC)

12                       Plaintiff,

13         v.                                                      JUDGMENT

14   COMMISSIONER OF THE SOCIAL
     SECURITY ADMINISTRATION,
15
                         Defendant.
16

17         Pursuant to the Court’s Order Granting Plaintiff’s Motion to Dismiss Appeal, IT IS

18   ADJUDGED that the above-captioned action is DISMISSED WITH PREJUDICE.

19

20   Dated: )HEUXDU\  

21
                                                       DAVID O. CARTER
22                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                   1
